Exhibit 99.1 LEASING FUND ELEVEN, LLC PORTFOLIO OVERVIEW SECOND QUARTER 2007 ICON Leasing Fund Eleven, LLC - Second Quarter 2007 Portfolio Overview - Dear Member of ICON Leasing Fund Eleven, LLC: ICON Leasing Fund Eleven, LLC (“Fund Eleven”) raised $365,198,690 from its initial offering on April 21, 2005 through April 21, 2007.In July 2006, Fund Eleven increased its original offering from $200,000,000 to $375,000,000.As of June 30, 2007, Fund Eleven had 363,956 member shares outstanding. During thesecond quarter of 2007, Fund Eleven continued to function in its Operating Period, during which time Fund Eleven acquires equipment subject to lease. Fund Eleven’s portfolio is comprised of two lease categories: growth leases, where the rental cash flows have been assigned or pledged to a lender; and income leases, where Fund Eleven retains the rental cash flows.While income leases produce monthly cash flows, growth leases permit Fund Eleven to retain an interest in the future value of the equipment on a leveraged equity basis.Fund Eleven’s manager, ICON Capital Corp. (the “Manager”), expects that the future value of the equipment in growth leases will be greater than Fund Eleven’s initial cash investment. Cash generated from these investments will facilitate Fund Eleven’s distributions to its members.Availability of cash to be used for reinvestment also depends on the requirements for expenses, reserves, and distributions to members. Fund Eleven’s Operating Period is anticipated to continue for a period of five years from the closing of the offering – unless extended at the Manager’s sole discretion. Following its Operating Period, Fund Eleven will enter its “Liquidation Period,” during which time equipment will be sold in the ordinary course of business. News Covering the Reporting Period ·TOP Tankers, Inc.’s (“TOP Tankers”) announced that it has placed 2.1 million common shares with companies connected with George Economou, a well-known Greek shipping investor.The aggregate proceeds of the placement were approximately $14.3 million, which it expects to use for acquisitions, working capital and general corporate purposes.(Source:TOP Tanker press release, dated June 28, 2007) ·Global Crossing Telecommunications, Inc. (“Global Crossing”), a leading global internet protocol solutions provider, announced that it broadened the scope and reach of its VoIP services for customers around the world by extending its Global Crossing VoIP Local Service to six more European countries and three in Latin America.(Source:Global Crossing press release, dated June 7, 2007) Neither Fund Eleven nor the Manager accept any responsibility for, or assume any liability for, any duty to update or reliance upon the contents, accuracy, completeness, usefulness or timeliness of any of the information contained under the heading “News Covering the Reporting Period.” Investments and Commitments during the Second Quarter of 2007 On April 11, 2007, Fund Eleven, through two wholly-owned subsidiaries, purchased two Aframax 95,649 DWT (deadweight tons) product tankers, the Senang Spirit and Sebarok Spirit, chartered to an affiliate of Teekay Shipping Corp. (“Teekay”) for a five year term.The purchase price for the vessels was approximately $88,000,000, comprised of (i) a cash payment of approximately $21,300,000 and (ii)borrowings of approximately $66,700,000 of non-recourse indebtedness.The charters for both vessels commenced on April 11, 2007. -1- Portfolio Overview Fund Eleven has invested both directly and indirectly through joint ventures with its affiliates.In addition to the investments listed above, as of June 30, 2007, Fund Eleven’s portfolio consisted primarily of the following investments: Income Leases ·Equipment, plant and machinery used by The Teal Jones Group and Teal Jones Lumber Services, Inc. (collectively, “Teal Jones”) in its lumber processing operations in Canada and the United States.Fund Eleven, through two wholly-owned subsidiaries, entered into a lease financing arrangement totaling approximately $36,000,000 in November 2006.The equipment, plant and machinery are being leased back to Teal Jones pursuant to an 84 month lease that is scheduled to expire in November 2013. ·State-of-the-art telecommunications equipment.In December 2006, Fund Eleven, through its wholly-owned subsidiary, purchased the equipment for approximately $9,779,000 in cash. This equipment is subject to a 48 month lease with Global Crossing and Global Crossing North American Networks, Inc. (collectively, the “Global Crossing Group”) which commenced on January 1, 2007. In February 2007, Fund Eleven, through its wholly-owned subsidiary, purchased approximately $6,983,000 of additional telecommunications equipment that is subject to lease with Global Crossing Group.The equipment is subject to a 48 month lease which commenced on March 1, 2007. Fund Eleven also acquired interests in similar telecommunications equipment leased to the Global Crossing Group through investments in joint ventures with its affiliates.Fund Eleven acquired its interests in these joint ventures for approximately $17,270,000.The equipment is subject to three separate 48 month leases.Two of the leases commenced on November 1, 2006 and the third lease commenced on April 1, 2006. ·On March 30, 2007, Fund Eleven, through a wholly-owned subsidiary, purchased auto parts manufacturing equipment from Heuliez SA and Heuliez Investissements SNC (collectively, “Heuliez”).The purchase price for the equipment was approximately $11,994,000.The equipment is being leased back to Heuliez pursuant to a 60 month lease that began on April 1, 2007. Growth Leases ·An equipment leasing portfolio originated by Clearlink Capital Corporation, a financial services provider based in Mississauga, Ontario, Canada, comprised mainly of information technology and technology-related equipment, including personal computers and client/server equipment that perform business-related functions such as database inquiries (the “I.T. Portfolio”).Fund Eleven acquired the I.T. Portfolio for approximately $144,591,000, which was comprised of a cash payment of approximately $49,361,000 and the assumption of non-recourse debt and other assets and liabilities related to the I.T. Portfolio of approximately $95,230,000.During the six months endedJune 30, 2007, Fund Eleven purchased approximately $18,905,000 of new equipment.As of June 30, 2007, the I.T.Portfolio was comprised of equipment with an original cost of approximately $190,948,000 that is subject to 1,019 leases. ·Four 45,720 - 47,094 DWT product carrying vessels, the M/T Doubtless, the M/T Faithful, the M/T Spotless, and the M/T Vanguard, which are subject to bareboat charters with subsidiaries of Top Tankers that are scheduled to expire in February 2011.Fund Eleven acquired the tankers for approximately $112,650,000, which was comprised of (i) borrowings of a first priority non-recourse mortgage of approximately $80,000,000, (ii) assumption of a second priority non-recourse mortgage of approximately $10,000,000, and (iii) approximately $22,650,000 in cash. ·Four 3,300 TEU (twenty foot equivalent units) container vessels, the M/V Adaman Sea, the M/V ZIM Hong Kong, the M/V ZIM Israel, and the M/V Japan Sea, which are subject to bareboat charters with ZIM Integrated Shipping Services, Ltd. that are scheduled to expire in November 2010 and January 2011.Fund Eleven paid approximately $141,200,000 which consisted of (i) approximately $35,876,000, (ii) the assumption of approximately $93,325,000 of non-recourse indebtedness secured by a first priority mortgage and (iii) approximately $12,000,000 of non-recourse indebtedness secured by a second priority mortgage. -2- Asset Dispositions Fund Eleven owned a 50% interest in a joint venture which purchased digital audio/visual entertainment systems subject to a lease with AeroTV Ltd. (“AeroTV”), a provider of on board digital audio/visual systems for airlines, rail and coach operators in the United Kingdom.Fund Eleven’s purchase price for its interest in the joint venture was approximately $2,776,000.The joint venture only funded approximately $1,357,000 for the purchase of the equipment. On February 13, 2007, AeroTV’s customer, the largest scheduled bus line in Europe, terminated its service agreement with AeroTV. Shortly thereafter, AeroTV notified the Manager of its inability to pay certain rent owed and subsequently filed for insolvency protection in the United Kingdom. On February 20, 2007, the joint venture sent a notice to AeroTV terminating the Master Lease Agreement.On April 18, 2007, the joint venture filed a lawsuit in the United Kingdom’s High Court of Justice, Queen’s Bench Division against AeroTV and one of its directors for fraud.Subsequently, the joint venture received a default judgment against the AeroTV director. The joint venture is currently in the process of registering and executing the judgment.At this time it is not possible to determine the ability to collect the judgment. On February 20, 2007, the joint venture wrote off its leased assets and recognized a loss of approximately $153,000. During March 2007, the joint venture collected approximately $218,000 of the remaining rent balance.In April 2007, all the remaining amounts previously contributed to the joint venture for the purchase of the equipment were returned to Fund Eleven and its affiliate with accrued interest.Fund Eleven’s share of the returned funds was approximately $2,607,500. 10% Status Report As of June 30, 2007, no individual asset constituted at least 10% of the aggregate purchase price of Fund Eleven’s equipment portfolio.The vessels chartered to Teekay individually constitute the largest individual assets in the portfolio, but each vessel constitutes less than 8% of the aggregate purchase price of Fund Eleven’s portfolio.With the exception of the I.T. Portfolio, which leases continue to expire each month, Fund Eleven anticipates that the other equipment in its portfolio will remain on lease during the next year. Distribution Analysis During the reporting period, Fund Eleven continued to make monthly distributions at a rate of 9.1% per annum.Cash available for distributions was generated substantially through cash from operations.From the inception of the offering period, Fund Eleven has made twenty-seven monthly distributions to its members. During the first six months of 2007, Fund Eleven paid its members $20,592,687 in cash distributions.As of June 30, 2007, a $10,000 investment made at the initial closing, would have received $2,271 in cumulative distributions representing a return of approximately 22% of such initial investment. Fund Summary Start of Offering Period April 21, 2005 Offering Period End Date April 20, 2007 Size of offering $375,000,000 No. of Original Additional Members 8,637 Outlook and Overview Excluding leases in the I.T. Portfolio, one of the Global Crossing Group’s leases is the next lease scheduled to expire, in March 2010. As of June 30, 2007, Fund Eleven had $66,534,381 in cash and cash equivalents on hand.The Manager anticipates that Fund Eleven will make more acquisitions in the near future.Substantially all of Fund Eleven’s cash flows are derived from sales proceeds, equity contributions and rental payments.On a monthly basis, Fund Eleven deducts from such cash flows its recurring operating expenses and assesses cash flows required for known re-leasing costs and equipment management costs.The remaining cash flows are then available for monthly distribution to members.Fund Eleven is a permitted borrower, together with several other funds managed by the Manager, under a revolving credit facility. Under the terms of the facility, the borrowers may borrow (subject to a borrowing base) an amount up to $17,000,000 on a joint and several basis. As of June 30, 2007, the total amount outstanding under the facility was $6,755,000.Fund Eleven had not borrowed any amount under the facility. -3- ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Condensed Consolidated Balance Sheets ASSETS June 30, 2007 December 31, (unaudited) 2006 Cash and cash equivalents $ 66,534,381 $ 61,200,675 Investments in finance leases: Minimum rents receivable 99,854,935 100,400,811 Estimated unguaranteed residual values 6,262,905 5,834,948 Initial direct costs, net 2,826,823 3,457,416 Unearned income (14,104,545 ) (15,302,719 ) Net investments in finance leases 94,840,118 94,390,456 Investments in operating leases: Equipment, at cost 502,395,618 384,171,594 Accumulated depreciation (79,549,013 ) (47,105,223 ) Net investments in operating leases 422,846,605 337,066,371 Investments in joint ventures 1,645,364 11,805,734 Equipment held for sale or lease 3,994,743 2,678,117 Rents receivable, net 5,575,765 3,098,973 Mortgage notes receivable 16,259,494 12,932,924 Restricted cash 624,998 1,241,326 Deferred income taxes 3,555,904 2,554,454 Other assets, net 13,328,367 3,872,521 Total assets $ 629,205,739 $ 530,841,551 LIABILITIES AND MEMBERS' EQUITY Liabilities: Notes payable - non-recourse $ 312,402,268 $ 260,926,942 Accounts payable and other liabilities 3,087,637 4,269,661 Deferred rental income 9,444,362 8,404,745 Leasing payables and other lease liabilities 14,900,409 12,881,369 Income taxes payable - 2,634,727 Due to Manager and affiliates, net 43,458 515,119 Minority interest 7,417,377 8,312,503 Total liabilities 347,295,511 297,945,066 Commitments and contingencies Members' equity: Manager (one share outstanding, $1,000 per share original issue price) (445,012 ) (243,580 ) Additional Members (363,956 and 292,164 shares outstanding, $1,000 per share original issue price) 276,499,868 232,868,044 Accumulated other comprehensive income 5,855,372 272,021 Total members' equity 281,910,228 232,896,485 Total liabilities and members' equity $ 629,205,739 $ 530,841,551 -4- ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Condensed Consolidated Statements of Income (unaudited) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Revenue: Rental income 26,393,233 14,484,472 49,211,323 $ 18,304,268 Finance income 1,646,045 990,869 3,978,255 1,388,002 (Loss) income from investments in joint ventures (14,748 ) 118,115 20,932 381,225 Net gain on sales of new equipment (net of cost of sales of $8,979,167 and $12,943,339, respectively, for the three and six months ended 2007, and $5,089,442 for the three and six months ended 2006) 362,452 280,617 551,708 280,617 Net (loss) gain on sales of leased equipment (129,815 ) 317,550 (47,054 ) 421,522 Interest and other income 1,233,270 416,573 2,648,842 1,170,580 Total revenue 29,490,437 16,608,196 56,364,006 21,946,214 Expenses: Depreciation and amortization 20,902,767 12,025,343 40,493,297 15,117,575 Interest 4,018,120 1,437,151 7,916,534 1,781,682 Management fees - Manager 1,673,428 912,901 3,155,492 1,085,414 Administrative expense reimbursements - Manager and affiliate 1,288,944 1,613,312 2,989,827 2,523,865 General and administrative 411,812 133,314 1,132,803 265,160 Bad debt expense - - - 70,015 Minority interest 254,317 265,028 515,650 265,028 Total expenses 28,549,388 16,387,049 56,203,603 21,108,739 Income before income taxes 941,049 221,147 160,403 837,475 Provision for income taxes (1,205,109 ) - (503,252 ) - Net income $ 2,146,158 $ 221,147 $ 663,655 $ 837,475 Net income allocable to: Additional Members $ 2,124,697 $ 218,936 $ 657,018 $ 829,100 Manager 21,461 2,211 6,637 8,375 $ 2,146,158 $ 221,147 $ 663,655 $ 837,475 Weighted average number of additional member shares outstanding 362,176 175,266 340,290 152,170 Net income per weighted average additional member share $ 5.87 $ 1.25 $ 1.93 $ 5.45 -5- ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Condensed Consolidated Statement of Changes in Members' Equity For the Year Ended December 31, 2006 and for the Three and Six Months Ended June 30, 2007 (unaudited) Accumulated Additional Other Member Additional Managing Comprehensive Shares Members Member (Loss) Income Total Balance, January 1, 2006 107,099 $ 90,318,028 $ (28,876 ) $ (33,886 ) $ 90,255,266 Proceeds from issuance of additional members shares 185,118 185,118,088 - - 185,118,088 Sales and offering expenses - (21,276,702 ) - - (21,276,702 ) Additional member shares redeemed (53 ) (41,454 ) - - (41,454 ) Cash distributions paid or accrued to members - (16,600,276 ) (167,738 ) - (16,768,014 ) Change in valuation of interest rate swap contracts - - - (928,750 ) (928,750 ) Change in valuation of warrants held by joint venture - - - 538,072 538,072 Foreign currency translation adjustments - - - 696,585 696,585 Net loss - (4,649,640 ) (46,966 ) - (4,696,606 ) Balance, December 31, 2006 292,164 232,868,044 (243,580 ) 272,021 232,896,485 Proceeds from issuance of additional members shares 57,136 57,135,796 - - 57,135,796 Sales and offering expenses - (6,569,904 ) - - (6,569,904 ) Additional member shares redeemed (170 ) (136,048 ) - - (136,048 ) Cash distributions paid or accrued to members - (12,546,393 ) (126,733 ) - (12,673,126 ) Change in valuation of interest rate swap contracts - - - (77,450 ) (77,450 ) Change in valuation of warrants held by joint venture - - - (473,681 ) (473,681 ) Foreign currency translation adjustments - - - 554,709 554,709 Net loss - (1,467,678 ) (14,825 ) - (1,482,503 ) Balance, March 31, 2007 349,130 269,283,817 (385,138 ) 275,599 269,174,278 Proceeds from issuance of additional members shares 15,846 15,846,033 - - 15,846,033 Sales and offering expenses - (1,822,618 ) - - (1,822,618 ) Additional member shares redeemed (1,020 ) (885,767 ) - - (885,767 ) Cash distributions paid or accrued to members - (8,046,294 ) (81,335 ) - (8,127,629 ) Change in valuation of interest rate swap contracts - - - 670,100 670,100 Change in valuation of warrants held by joint venture - - - (16,242 ) (16,242 ) Foreign currency translation adjustments - - - 4,925,915 4,925,915 Net income - 2,124,697 21,461 - 2,146,158 Balance, June 30, 2007 363,956 $ 276,499,868 $ (445,012 ) $ 5,855,372 $ 281,910,228 -6- ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Condensed Consolidated Statements of Cash Flows Six Months Ended June 30, (unaudited) 2007 2006 Cash flows from operating activities: Net income $ 663,655 $ 837,475 Adjustments to reconcile net income to net cash provided by operating activities: Rental income paid directly to lenders by lessees (4,351,952 ) (1,368,644 ) Finance income (3,978,255 ) (77,765 ) Income from investments in joint ventures (20,932 ) (381,225 ) Net gains on sales of new and leased equipment (504,654 ) (702,139 ) Depreciation and amortization 40,493,297 15,117,575 Bad debt expense - 70,015 Interest expense paid directly to lenders by lessees 683,773 151,222 Change in fair value of interest rate swap contract (433,926 ) - Minority interest 515,650 265,028 Deferred tax provision (762,088 ) - Changes in operating assets and liabilities: Collection of principal - non-financed receivables 14,600,087 5,454,298 Rents receivable (2,586,496 ) 2,101,978 Other assets, net (9,047,462 ) (2,913,679 ) Payables, deferred rental income and other liabilities 1,608,596 5,441,229 Due to Manager and affiliates, net (362,775 ) (94,272 ) Net cash provided by operating activities 36,516,518 23,901,096 Cash flows from investing activities: Investments in leased assets, net of cash received (82,889,767 ) (139,811,053 ) Proceeds from sales of equipment 15,697,288 6,963,868 Investment in mortgage notes receivable, net (3,636,052 ) - Proceeds from mortgage notes receivable 1,137,594 - Restricted cash deposits received 726,716 204,057 Investments in joint ventures, net of cash acquired - (4,598,382 ) Distributions received from joint ventures 9,895,245 135,080 Other assets, net 568,131 - Net cash used in investing activities (58,500,845 ) (137,106,430 ) Cash flows from financing activities: Proceeds from notes payable - non-recourse 21,952,395 12,846,688 Repayments of notes payable - non-recourse (37,722,046 ) (12,154,514 ) Issuance of additional member shares, net of sales and offering expenses paid 64,589,307 81,648,885 Redemption of additional member shares (1,021,815 ) - Due to Manager and affiliates, net (94,636 ) (19,387 ) Cash distributions to members (20,800,755 ) (6,314,947 ) Distributions to minority interest holders (1,410,776 ) (812,683 ) Net cash provided by financing activities 25,491,674 75,194,042 Effects of exchange rates on cash and cash equivalents 1,826,359 828,854 Net increase (decrease) in cash and cash equivalents 5,333,706 (37,182,438 ) Cash and cash equivalents, beginning of the period 61,200,675 71,449,920 Cash and cash equivalents, end of the period $ 66,534,381 $ 34,267,482 Supplemental disclosure of cash flow information: Cash paid during the period for interest $ 7,219,393 $ 1,252,060 Supplemental disclosure of non-cash investing and financing activities: Non-cash portion of equipment purchased with non-recourse debt $ 66,656,754 $ 272,008,071 Principal and interest on non-recourse notes payable paid directly to lenders by lessees $ 2,361,441 $ 1,905,709 Transfer from other assets to investments in leased assets $ - $ 2,828,287 -7- Transactions with Related Parties Fund Eleven has entered into certain agreements with the Manager and ICON Securities Corp., a wholly-owned subsidiary of the Manager, whereby Fund Eleven pays certain fees and reimbursements to those parties.The Manager is entitled to receive 3.5% on capital raised up to $50,000,000, 2.5% of capital raised between $50,000,001 to $100,000,000 and 1.5% of capital raised over $100,000,000.ICON Securities Corp. is entitled to a 2% underwriting fee from the gross proceeds from capital raised. In accordance with the terms of these agreements, Fund Eleven pays or paid the Manager (i) management fees ranging from 1% to 7% based on a percentage of the rentals recognized either directly by Fund Eleven or through its joint ventures and (ii) acquisition fees, through the end of the operating period, of 3% of the gross value of Fund Eleven’s acquisition transactions.In addition, the Manager is reimbursed for administrative expenses incurred in connection with Fund Eleven’s operations.The Manager has assigned its rights and obligations to provide Fund Eleven with administrative services and collect reimbursement for those services relating to the I.T. Portfolio to a Canadian affiliate, ICON Funding ULC, pursuant to a management agreement between the Manager and ICON Funding ULC. The Manager will perform certain services relating to the management of Fund Eleven’s equipment leasing activities.Such services include the collection of lease payments from the lessees of the equipment, re-leasing services in connection with equipment which is off-lease, inspections of the equipment, liaison with and general supervision of lessees to assure that the equipment is being properly operated and maintained, monitoring performance by the lessees of their obligations under the leases and the payment of operating expenses. Administrative expense reimbursements are costs incurred by the Manager or its affiliates and are necessary to Fund Eleven’s operations. These costs include the Manager’s and affiliates legal, accounting, investor relations and operations personnel, as well as, professional fees and other costs that are charged to Fund Eleven based upon the percentage of time such personnel dedicate toFund Eleven.
